Title: John Adams’ Instructions Respecting a Commercial Treaty with Great Britain, 16 October 1779
From: President of Congress,Huntington, Samuel
To: Adams, John


     
     Philadelphia, 16 October 1779. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:183–184.
     Like those for the peace treaty (calendared above), these instructions had been adopted on 14 August (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 14:960–962), but because of controversy within the congress their copying for transmission to Adams had been delayed and they bore the date of 16 October. Adams was required to ensure that nothing in an Anglo-American commercial treaty conflicted with the Franco-American Treaty of Amity and Commerce and that such a treaty be established on principles of equity and reciprocity. Moreover, no treaty was to be concluded that did not explicitly guarantee American fishing rights on the banks of Newfoundland. This requirement resulted from the controversy that had surrounded efforts to make such a guarantee an ultimatum for the peace negotiations, which was resolved only when it was agreed to compromise and make fishing rights a sine qua non in any commercial negotiations. See also John Adams’ commission, dated 29 September, to negotiate an Anglo-American commercial treaty (calendared above), and the index for additional information on the formulation of the instructions and the controversy surrounding them. Adams received the instructions as an enclosure in the letter of 20 October from the president of the congress (below).
    